Citation Nr: 0712931	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on housebound 
status.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served with the Regular Philippine Scouts from 
February 1941 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2003 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The Board notes that, in its January 2003 rating action, the 
RO also denied entitlement to increased ratings for ischemic 
heart disease, malnutrition, peripheral neuropathy of the 
right and lower extremities, and peripheral neuropathy of the 
right and left upper extremities.  A notice of disagreement 
with the denial of these claims was received in June 2003, 
and a statement of the case addressed those issues in August 
2003.  However, in his substantive appeal, received in 
September 2003, the veteran limited his appeal to the denial 
of special monthly compensation (SMC).  

In April 2007, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA requires that VA must 
provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

Further, the Court has held that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, no such pre-
adjudication notice appears to have been sent to the veteran 
in this case.  

In such circumstances, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has indicated that this 
timing defect can be remedied by a fully compliant VCAA 
notice issued prior to a readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No 
such notification appears to have been sent to the veteran 
regarding the current appellate issue.  Although relevant 
regulatory information was contained in the October 2003 
Supplemental Statement of the Case (SSOC), the Federal 
Circuit has held that this does not qualify as the type of 
notification mandated by the VCAA.  Id.  

The Board notes that the veteran has not been duly apprised 
of the VCAA pertaining to his claim for SMC.  It was not 
until after the decision that the veteran was informed of 
pertinent regulations.  The Board realizes that he was 
provided a copy of the regulations implementing the VCAA in 
the October 2003 SSOC.  But mere notification of the 
provisions of the VCAA, without a discussion of his rights 
and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained concerning the claim at 
hand, is insufficient to comply with the VCAA.  The Board 
finds that the veteran should be given a proper VCAA letter 
with respect to his claim.  After giving the veteran and his 
representative an appropriate opportunity to respond to the 
letter, the AOJ should readjudicate the issue (provide 
process).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

1.  The AOJ should inform the veteran of 
the provisions of the VCAA and its 
implementing regulations.  The AOJ should 
be specific as to a claim for special 
monthly compensation based on the need 
for regular aid and attendance or on 
housebound status.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claim.  

2.  The AOJ should refer the file to an 
examiner for the purpose of determining 
whether the veteran is in need of aid and 
attendance of another person due to 
service-connected disability.

3.  The AOJ should revisit the issue of 
entitlement to aid and attendance 
benefits.  (The SOC/SSOC stated a single 
100 percent evaluation was required; this 
does not appear to be a correct 
interpretation of the law or regulation).

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



